IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                          : No. 297
                                :
DESIGNATION OF CHAIR AND VICE-  : DISCIPLINARY BOARD APPOINTMENT
CHAIR OF THE DISCIPLINARY BOARD : DOCKET
OF PENNSYLVANIA                 :


                                        ORDER


PER CURIAM


         AND NOW, this 2nd day of February, 2018, Douglas W. Leonard is hereby

designated as Chair, and Brian J. Cali, Esquire, as Vice-Chair, of the Disciplinary Board

of Pennsylvania, commencing April 1, 2018.